Citation Nr: 9922838	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  93-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for sinusitis.  

2. Entitlement to service connection for a right foot 
disorder.  

3. Entitlement to service connection for a back disorder, 
claimed as secondary to the veteran's service-connected 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1992 rating 
decision, in which the RO denied, inter alia, the veteran's 
claims of service connection for sinusitis, a right foot 
disorder, and a back disorder.  The veteran filed an NOD in 
February 1993, and an SOC was issued by the RO in April 1993.  
The veteran filed a substantive appeal in June 1993.  In 
November 1995, the veteran testified before a Member of the 
Board during a Travel Board hearing at the VARO in New York.  
Thereafter, the appeal came before the Board, which, in a 
decision of April 1997, remanded the veteran's claims back to 
the RO for additional development.  A supplemental statement 
of the case (SSOC) was issued in January 1998.  A subsequent 
Board decision, in October 1998, again remanded the veteran's 
claims to RO for additional development.   

The Board notes, in addition, that an April 1999 statement 
from the veteran's service representative, filed in lieu of a 
VA Form 646 (Statement of Accredited Representative in Appeal 
Case), appears to contend that an issue of service connection 
for dental trauma is also currently on appeal.  In the above 
noted January 1998 SSOC, the RO service connected the veteran 
for dental trauma, in particular tooth #9.  The RO also 
referred the veteran's contentions regarding other teeth (#'s 
6, 7, 8, 9, and 10) to a dental clinic to determine 
eligibility for treatment.  No appeal with respect to the 
RO's decision has been filed by the veteran and, therefore, 
the issue of dental trauma is not in appellate status at this 
time. 


FINDINGS OF FACT

1. All necessary evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
complaints or treatment for sinusitis, a right foot 
disorder, or a back disorder.  

3. Treatment records from the VA medical center (VAMC) in 
Albany, as well as the VAMC in Syracuse, reflect the 
veteran's treatment for seasonal sinusitis, hallux 
rigidus, and degenerative changes of the spine.  

4. On VA examination in August 1992, the veteran was 
diagnosed with status post history of nasal and paranasal 
sinusitis, with recent good nasal function, and no nasal 
deviation; status post degenerative joint disease, 
metatarsophalangeal (MTP) joint, big toe, right foot, with 
no specific history of trauma, but complaints of pain at 
the MTP joint on prolonged standing and ambulation; and 
status post degenerative joint disease, lumbar spine, no 
exact etiology.  

5. There is no medical opinion of record relating the 
veteran's claims for sinusitis and right foot disorder to 
service, or relating his back disorder to his service-
connected bilateral knee disability.  




CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for sinusitis, a right foot disorder, and/or a 
back disorder.  38 U.S.C.A. § 5107(a)
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect treatment for sinusitis, a back disorder, or a right 
foot disorder.  

A review of the veteran's claims file reflects that he was 
service connected for a right knee disability in September 
1970, and subsequently for a left knee disability in January 
1971.  Thereafter, in September 1989, he was medically 
examined for VA purposes.  The examiner noted the veteran's 
complaint of painful feet.  Upon clinical evaluation, there 
was notaton of prominence of the MTP joint, probable bunion 
bilaterally with tenderness on pressure, and some crepitation 
on extension and flexion of the big toes over the MTP joint.  
The veteran was noted to be able to walk adequately in spite 
of the reported pain.  The examiner's pertinent diagnosis 
indicated bilateral bunion and/or degenerative joint disease 
of the first MTP joint, big toe, with pain and tenderness on 
pressure and active joint mobility; "rule out" gouty 
arthritis.  X-rays taken of the right foot on that date were 
reported by the radiologist to show marked degenerative 
changes of the right first MTP joint.

In June 1990, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he 
reported medical treatment with respect to his knees, and 
also noted that his foot (although not specifying right or 
left), which doctors reportedly wished to operate on, had 
calcium build-up and was painful.  

Thereafter, the RO received treatment records from the VA 
Medical Center (VAMC) at Syracuse, dated from August 1987 to 
August 1990.  These records noted the veteran's complaints 
and treatment for problems with his sinuses, a diagnosis of 
valgus rigidus of the right foot, and a complaint of right 
side back pain.  In particular, the veteran was noted to have 
a history of frontal/maxillary pain with a stuffy feeling in 
his face, and mucopurulent drainage from his nose and post-
oropharynx.  He also complained of severe nasal congestion 
every winter.  As for the veteran's feet, radiographic 
studies revealed mild to moderate degenerative changes and 
narrowing of the MTP joints of both feet.  

In December 1990, the RO received a Statement in Support of 
Claim, dated in November 1990, from the veteran, in which he 
noted that, while stationed at Cherry Point, NC, in 1969, he 
had been assaulted, which resulted in, among other injuries 
suffered, his nose being broken and a tooth knocked out.  In 
addition, the veteran complained of pain in his foot and 
back.  

In May 1991, the RO received additional treatment records 
from the VAMC in Syracuse, dated from October 1990 to April 
1991.  These records noted the veteran's complaints of right 
foot pain, bilateral knee pain, and low back pain.  In 
particular, the veteran underwent a cheilectomy of the right 
great toe in October 1990.  A treatment record, dated in 
April 1991, reflected his complaints of back pain when 
lifting, twisting, or bending.  On clinical evaluation, his 
gait was normal, he was able to fully heel/toe stand, and his 
back was nontender with a good range of motion.  The 
examiner's diagnosis was degenerative joint disease of the 
spine.  

Thereafter, in August 1992, the veteran underwent a right 
total knee replacement at the VAMC in Albany.  That same 
month, he was examined for VA purposes.  With respect to his 
right foot, the examiner's diagnosis was status post 
degenerative joint disease, MTP joint, big toe, right foot, 
with no specific history of trauma, but complaints of pain at 
the MTP joint on prolonged standing and ambulation.  With 
respect to the veteran's back, the examiner's impression was 
status post degenerative joint disease, lumbar spine, no 
exact etiology; residual complaints of pain on mobility, 
prolonged standing, and ambulation.  As for examination of 
his nose and sinuses, the veteran noted that he had undergone 
a nasoseptum deviation repair at VAMC Syracuse in 1990.  The 
examiner reported that the veteran apparently no longer had a 
deviated septum, and had no complaints.  A subsequent 
examination of the nasal cavities was within normal limits, 
and the examiner's diagnosis was status post history of nasal 
and paranasal sinusitis, with recent good nasal function, and 
no nasal deviation.  

In a November 1992 rating action, the RO denied the veteran's 
claims of service connection for sinusitis, a right foot 
disorder, and a low back disorder.  In February 1993, the 
veteran filed an NOD, in which he noted that he continued to 
suffer from a chronic sinus infection; that he had injured 
his right foot in boot camp, had not had it treated in 
service, and had suffered from residual pain through the 
years; and also that he had been told by a doctor at VAMC 
Syracuse that his degenerative arthritis in his back had 
likely resulted from his bilateral knee disability.  

In December 1993, the veteran underwent a left total knee 
arthroplasty at the VAMC in Albany.  

Subsequently, in November 1995, the veteran testified before 
a Member of the Board during a Travel Board hearing at the 
VARO in New York.  Under questioning, the veteran reported 
that he had suffered a broken nose, lacerated lip, and 
chipped a tooth during a brawl in service at Cherry Point, 
NC.  He noted that, although he was treated for his lip and 
tooth, he did not receive treatment for his broken nose.  He 
later had his nose re-broken, reset, and straightened at the 
VAMC in Syracuse in 1990.  The veteran also noted that, while 
his nose surgery corrected his deviated septum, it did not 
solve his sinus problem as had reportedly been hoped by VA 
doctors.  He testified that his sinus problems occurred 
periodically throughout the year.  He also testified that he 
had not received treatment for a sinus condition following 
his release from service, nor was he currently being treated 
for the condition.  With respect to his back and feet, he 
testified that he had been told by a VA physician that his 
back and foot pain were probably related to his knees.  The 
veteran also noted that he had been told that a growth on his 
testicle was also responsible for his back pain.  
Furthermore, he noted that his right foot was fine, following 
surgery in 1990, but that he still suffered from left foot 
pain.   

II.  Analysis

The threshold question for the Board must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known previously as the U.S. 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  The Court of Appeals for Veterans Claims has 
specifically held that "[a] claim for secondary service 
connection, like all claims, must be well grounded."  Reiber 
v. Brown, 7 Vet.App. 513, 516 (1995).  Moreover, "a claimant 
must provide competent evidence that the secondary condition 
was caused by the service-connected condition."  Jones v. 
West, ___ Vet.App. ___,
No. 96-1253, slip op. at 3 (May 11, 1999).

With respect to the issue of sinusitis, the Board notes that 
the veteran did not receive treatment for sinusitis in 
service, and the first documented post-service treatment for 
the disorder was not until 1987, which was 17 years after he 
separated from active duty.  Furthermore, while the veteran 
has contended that his sinusitis is in part related to a 
broken nose he suffered in service, his service medical 
records do not reflect such treatment, and there is no 
medical opinion of record relating a sinusitis condition to 
service.  

With respect to a right foot disorder, the veteran has 
contended, at different stages of his appeal, that he 
suffered an injury to his right foot during boot camp, and 
also suffered from a right foot disorder as a result of his 
bilateral knee disability.  The Board notes that there is no 
evidence of a right foot disorder in service, nor is there a 
medical opinion of record relating a current right foot 
disorder to service.  In addition, there is a lack of medical 
evidence relating a current right foot disorder to the 
veteran's service-connected bilateral knee disability.  
Furthermore, the veteran testified during his Travel Board 
hearing that his right foot was no longer problematic, 
reporting that it was "fine," following his cheilectomy of 
the right great toe in October 1990.  

With respect to a back disorder, the Board notes that there 
is no record of a back disorder in service.  The veteran has 
contended that the degenerative arthritis in his back is 
secondary to his service-connected bilateral knee disability.  
However, after a thorough review of the record, we find a 
lack of competent medical evidence to substantiate this 
claim, given that, on VA examination in August 1992, his back 
disorder was noted as being of unknown etiology, and the 
veteran has not submitted a medical opinion which relates his 
back disorder to his bilateral knee disability.  

The Board thus concludes, given the lack of documented 
treatment in service for sinusitis, a right foot disorder, or 
a back disorder, as well as the lack of medical opinion 
evidence reflecting that any of these conditions are related 
to service or related to the veteran's service-connected 
bilateral knee disability, that the veteran has not satisfied 
the threshold requirement for a well-grounded claim as set 
forth by the Court in Caluza, above.  See Clyburn v. West, 12 
Vet.App. 296, 301 (1999), holding that continued complaints 
of knee pain after service do not suffice to establish a 
medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Although the veteran is 
competent to testify to the pain he has experienced since 
service, he is not competent to testify to the medical 
causation or etiology of his current conditions.  

While we do not doubt the sincerity of the veteran's 
contention that he suffers from sinusitis, a right foot 
disorder, and a low back disorder, and that these conditions 
are either related to service, or secondary to his service-
connected bilateral knee disability, our decision must be 
based upon competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of active military service.  No competent medical evidence 
has been presented establishing that the veteran's sinusitis, 
right foot disorder, or back disorder is related to service, 
or secondary to a service-connected bilateral knee 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra. 

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Furthermore, while the veteran has contented that he was told 
by various medical doctors that his medical conditions were 
related to service or to his service-connected bilateral knee 
disability, the Court has held that, "what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
medical evidence."  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  We note that the veteran was notified, by an RO 
letter in May 1997 following up on the Board's April 1997 
Remand, that he should submit medical opinion evidence 
relating his medical conditions to service or to his service-
connected bilateral knee disability.  The veteran did not 
submit any additional medical opinion evidence.  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing that the veteran's 
sinusitis, right foot disorder, or back disorder is related 
to service, or is secondary to his service-connected 
bilateral knee disability.  Thus, the Board concludes that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
those disabilities, as required by 38 U.S.C.A. § 5107(a).

We note that the veteran's service representative has 
contended that the findings made on VA examination in August 
1992, as well as the veteran's statements during his Travel 
Board hearing, support his claims of secondary service 
connection for his right foot and back.  As noted above, the 
veteran appears to be contending both direct service 
connection and service connection on a secondary basis with 
respect to his claim as to a right foot disorder.  In both 
cases, however, he has failed to provide evidence relating 
his condition to service or his service-connected bilateral 
knee disability.  Furthermore, during his Travel Board 
hearing, as noted above, the veteran testified that his right 
foot was fine.  As for his back, the VA examiner in August 
1992 commented that the veteran's back disorder was of 
unknown etiology, and no other medical opinion is of record 
relating the condition to the his bilateral knee disability.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims regardless of the fact that he currently is not shown 
to be suffering from disabilities that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability, "resulted from a disease or injury which 
was incurred in or aggravated by service."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau, Montgomery, supra.

In absence of a well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims of service 
connection for sinusitis, a right foot disorder, and a back 
disorder must be denied.  See Epps v. Gober, supra.

ORDER

1. Entitlement to service connection for sinusitis is denied.  

2. Entitlement to service connection for a right foot 
disorder is denied.  

3. Entitlement to service connection for a back disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

